Citation Nr: 0636574	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973.  He is a Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for the 
following conditions:  AIDS/HIV, leukoencephalopathy and 
brain injury; progressive multifocal leukoencephalopathy; 
brain injury with weakness, numbness and paralysis of the 
left side; and post-traumatic stress disorder (PTSD).  The 
veteran contests the issue of service connection for post-
traumatic stress disorder.

In September 2006, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) based upon an alleged sexual assault 
which occurred during his military service.  The veteran 
explained in his December 2002 stressor statement that in 
December 1971, while stationed at Naha Air Force Base in 
Okinawa, Japan, he was raped and sodomized by Army personnel.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2006).  

The evidence of record establishes that the veteran has been 
diagnosed as having multiple psychiatric problems, including, 
but not limited to, depression, dysthymic disorder, and PTSD.  
The Board notes that in a December 2002 VA treatment report, 
a VA clinical psychologist diagnosed the veteran as having 
PTSD.  Subsequent VA treatment reports in 2003 contain a 
diagnosis of PTSD.  But, the etiology of the diagnosis has 
never been definitely expressed.  At this time, it is unclear 
as to whether the diagnosed disorder is possibly related to 
the veteran's alleged in-service sexual assault, or other 
medical conditions discussed in the record.  In light of 
such, the Board finds that a VA examination is necessary to 
clarify the diagnosis with regard to PTSD.  

Further review of the record shows the veteran has not been 
provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal or sexual assault.  See 38 C.F.R. § 3.304(f)(3) 
(2006).  

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to the following:  records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to the 
following:  a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3) (2006).  

The record does not indicate that the veteran was provided 
with sufficient notice of the provisions set forth in 38 
C.F.R. § 3.304(f)(3).  The Board finds that such provisions 
should be issued to the veteran.  See Patton v. West, 12 Vet. 
App. 272 (1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and notify him of the 
opportunity to furnish, or to advise VA of the 
potential source or sources of evidence other than 
his service records or evidence of behavioral 
changes that might constitute credible supporting 
evidence of his purported inservice stressor.  38 
C.F.R. § 3.304.  Specific examples of corroborating 
alternative evidence should be provided.

2.  Following completion of the above, schedule the 
veteran with a VA examination relative to his claim 
for service connection for PTSD based on alleged 
personal assault.  The claims folder must be 
provided to and be reviewed by the examiner, along 
with a copy of 38 C.F.R. § 3.304 (f)(3).  The 
examiner should diagnose all psychiatric disorders, 
and specifically diagnose or rule out PTSD in 
accordance with the criteria of DSM-IV.  If PTSD is 
diagnosed, the examiner should identify the 
purported stressor leading to PTSD.  

3.  Readjudicate the claim for entitlement to 
service connection for PTSD.  In doing so, review 
the historical records for evidence which might 
reflect that the alleged sexual assault actually 
occurred during active duty.  If the benefit sought 
is not granted, the veteran and his representative 
should be furnished a supplemental statement of the 
case, and afforded a reasonable opportunity to 
respond before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


